wwe

=" Case 8:94-cr-00220-SCB-MAP Document 3056-1 Filed 05/08/20 Page 1-of 3 PagelD 29545 |

 

 

“ORKHIBTT. A.

 
Case 8:94-cr-00220-SCB-MAP Document 3056-1 Filed 05/08/20 Page 2 of 3 PagelD 29546
8 \ .
Bureau of Prisons

aa)

 

 

 

 

Health Services
___ Consultation Request 7 _
Inmate Name: HARRISON, BRUCE WAYNE Reg #: 18373-018 Complex: COX
Date of Birth: 11/21/1954 Sex: M '
Consultation/Procedure Requested: Optometry
Subtype: Onsite
Priority: Routine
Target Date: 11/01/2017
Reason for Request:
cd 20/60
os 20-60
Hx Presbyopia, hyperopia, astigmatism, family history of glaucoma, corneal scarring OS; saw ophthalmology Dec
2016 who requested follow ups PRN.
Medications (As of 03/08/2018)
Naproxen 500 MG Tab Exp: 08/28/2018 SIG: Take one tablet (500 MG) by mouth twice daily with food AS NEEDED
"Chronic Care Verified”
Tamsulosin HC! 0.4 MG Cap Exp: 03/01/2019 SIG: Take one capsule (0.4 MG) by mouth at bedtime
Allergies (As of 03/08/2018)
No Known Allergies
Health Problems (As of 03/08/2018)
Anxiety state, unspecified, Dermatophytosis of unspecified site, Hyperplasia of prostate, unspec, w/o urinary obstr,
Contact and allergic dermatitis of eyelid, Other anomalies of toes, Seborrhea, Fitting and adjust of dental prosthetic
device, Low vision, both eyes, NOS, Fitting and adjust of dental prosthetic device, Fitting and adjust of dental
prosthetic device, Corns and callosities, Calcaneal spur, Oth and unspec diseases of the oral soft tissues, Tinea
nigra, Dizziness and giddiness, Abdominal pain, Unspec local infection of skin and subcutan tissue, Abnormal Jiver
function study, Plantar fascial fibromatosis, Finger(s), open wound, w/o complication, Acute sinusitis, Nausea, Pain
in unspecitied hand, Superficial injury of hip, Cervicalgia, Low back pain, Corns and callosities
Inmate Requires Translator: No Language:
Additional Records Required:
Comments:
Requested By: Li, Richard MD
Ordered Date: 10/20/2017 10:00
Scheduled Target Date: 11/01/2017 00:00
Level of Care: Medically Necessary - Non-Emergent
visive! ¢ A
moterahe. +0 wonwa’ ange Wj OV p wf brady conde

den
ote one cantapeert = (2) BI 0g
5
sine UK olassrire X

Prosiete CPN eo
Low vision Be fafona | osam (teBt> :

ei
: Abwoossl Liver tus

se

sis gS
Conner Cowra,

GfArcoma
Generated 03/08/2018 08:06 by Muniz, Xamara HIT Bureau of Prisons - COL Page 1 of 2
Case 8:94-cr-00220-SCB-MAP Document 3056-1 Filed 05/08/20 Page 3 of 3 PagelD 29547
StatRad Exam Requisition Page | of 1

  

“Statrad

Leading feleradiclogy

FCI Coleman COM

Patient: HARRISON, BRUCE WAYNE (Male) DOB:

Register#: 18373-018 Age: 64
Date: 10/05/16 10:50 Status: OP
Slicecount: 2

History: severe left side neck pain

Priors:

Exams: FILM C SPINE

Referring Phy:

Ordering Phy:

Ordering Phy #:

Accession Numbers: 202#BOP469602511

 

Final Report
CERVICAL SPINE
Indication: Severe left-slded neck pain
Technique: 2 views of the cervical spine.
Comparison: None
Findings: The cervical spine is visualized from Ci-T1. There is severe degenerative disc disease
throughout the cervical spine from C4-C7, with disc space narrowing, endplate sclerosis, anterior
osteophyte formation, and vertebral body deformity. There is moderate degenerative disc disease at

C3-C4 and C7-T1. The predental space Is within normal limits. There is no prevertebral soft tissue
swelling. No acute fracture. There is straightening of the normal lordotic curvature of the cervical

spine.

Impression: Severe degenerative disc disease throughout the cervical spine from C4-C7, with
straightening of the cervical spine. No acute fracture.

Radiologist: Patrick Choi, M.D.

Study ready at 10:50 and initial results transmitted at 20:12

https://clients.statrad.com/Report/V iewReport?message=FrmhGJnLxEjdHPQTIF Wrvw!!.... 10/12/2016

 

 
